DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 5, 8, 10, 14, 17, and 19-20  have been amended.  Claims 1-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
	Applicant argues that Au does not disclose “first frame structure” having a “first frame” and different “second frame structure” having a different “second frame” as recited in independent claims 1, 10, and 19-20.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Au teaches configuring a first frame structure (Au - Paragraph [0058], note the device may be a base station, and may further signal, to a user equipment (device), at least the first frame structure configuration or configuration information of the first TDD (time division duplex) TTI (transmission time interval) (including TTI length, cyclic prefix (CP) length, and symbol duration, see Paragraph [0030]); Paragraph [0062], note the network controller may be located at a base station), as well as configuring a second frame structure (Au - Paragraph [0062], note the network controller may also assign a second frame structure configuration (which can be signaled to specific UEs to flexibly accommodate data transmissions, see Paragraph [0057])).  Even though Au does not explicitly teach a first frame and different second frame, it would have been obvious to one of ordinary skill in the art to transmit data over different frames corresponding to different frame structure configurations in Au for flexibility.  Therefore, Au still teaches  “first frame structure” having a “first frame” and different “second frame structure” having a different “second frame” as recited in independent claims 1, 10, and 19-20.
	Applicant’s arguments regarding Au not disclosing full-duplex (FD) communication is moot in view of newly found reference Wu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US 2016/0353436 A1), hereinafter referred to as Au, in view of Wu et al. (US 2016/0233904 A1), hereinafter referred to as Wu.

	Regarding claim 1, Au teaches a method performed by an apparatus (Au - Paragraph [0006], note a method for wireless communications, the method includes assigning, by a network controller, a frame structure configuration), the method comprising:
	receiving a first indication that configures a first frame structure, wherein a first frame in the first frame structure includes a time duration that is configured for receiving a first wireless transmission from a device (Au - Paragraph [0058], note the device may be a base station, and may further signal, to a user equipment (device), at least the first frame structure configuration or configuration information of the first TDD (time division duplex) TTI (transmission time interval) (including TTI length, cyclic prefix (CP) length, and symbol duration, see Paragraph [0030]); Paragraph [0062], note the network controller may be located at a base station);
	receiving a second indication that configures a second frame structure, wherein a second frame in the second frame structure includes a time duration that is configured for transmitting a second wireless transmission to the device (Au - Paragraph [0062], note the network controller may also assign a second frame structure configuration (which can be signaled to specific UEs to flexibly accommodate data transmissions, see Paragraph [0057]));
	wirelessly communicating with the device according to the first frame structure and the second frame structure (Au - Paragraph [0061], note the device may further communicate a third data transmission in a second TDD TTI of the radio frame, where the TDD TTI is configured with a second frame structure configuration; Paragraph [0062], note the network controller may assign a first frame structure configuration for communicating (by the device) in a first TDD TTI);
	wherein at least one of the first frame structure or the second frame structure includes a flexible time duration (Au - Fig. 3; Paragraph [0036], note the uplink TTI includes region 301 for uplink control channels, region 302 for uplink data transmissions, region 303 as a guard period, region 304 for downlink data transmissions, region 305 for transmission of downlink ACK/NACK, the regions 301-305 are divided in the time domain; Paragraph [0049], note configurable time intervals within TDD TTIs such as opposite data regions).
	Au does not teach the apparatus having full duplex (FD) communication capability, wherein the apparatus is configured to perform and does perform, during the flexible time duration, FD communication in order to concurrently transmit to the device and receive from the device at the same time on the same frequency resources.
	In an analogous art, Wu teaches the apparatus having full duplex (FD) communication capability (Wu - Paragraph [0026], note full-duplex operation in a wireless communications system), wherein the apparatus is configured to perform and does perform, during the flexible time duration, FD communication in order to concurrently transmit to the device and receive from the device at the same time on the same frequency resources (Wu - Paragraph [0026], note first flexible allocation resource (time, frequency, and/or space, see Paragraph [0030]) of a frame as a first resource for a second device served by the first device, the device also transmits the frame, and simultaneously receives the frame (over the allocation resource)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu into Au in order to implement full duplex communication into the TDD wireless communications system of Au as well as provide compatibility with legacy hardware (Wu - Paragraphs [0004] and [0037]).

	Regarding claim 2, the combination of Au and Wu, specifically Au teaches wherein the first indication and the second indication are both received in same or different information elements of same control signaling (Au - Paragraph [0057], note the configuration information is broadcast, multicast, or unicast semi-statically or statically to UEs, the configuration information may be signaled through a control channel with other signaling overhead messages (e.g., control information, see Paragraph [0032])).

	Regarding claim 3, the combination of Au and Wu, specifically Au teaches wherein the same control signaling is common to a plurality of apparatuses (Au - Paragraph [0057], note the configuration information is broadcast, multicast, or unicast semi-statically or statically to UEs).

	Regarding claim 4, the combination of Au and Wu, specifically Au teaches wherein the first indication indicates at least one of the following parameters of the first frame structure:
	frame length of the first frame;
	subcarrier spacing of symbols communicated in the first frame (Au - Paragraph [0030], note different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing);
	number of time durations within the first frame for which a respective communication direction is configured;
	length of one or more of the time durations within the first frame for which the respective communication direction is configured (Au - Paragraph [0030], note frame parameters including TTI length);
	the respective communication direction configured for each of the one or more time durations (Au - Paragraph [0033], note a TTI is designated for transmission is either an uplink direction or a downlink direction; Paragraph [0062], note first frame structure configuration for communicating in a first TDD TTI in a first direction over a first frequency sub-band).

	Regarding claim 5, the combination of Au and Wu, specifically Au teaches wherein the second indication indicates at least one of the following parameters of the second frame structure:
	frame length of the second fame;
	subcarrier spacing of symbols communicated in the second frame (Au - Paragraph [0030], note different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing);
	number of time durations within the second frame for which a respective communication direction is configured;
	length of one or more of the time durations within the second frame for which the respective communication direction is configured (Au - Paragraph [0030], note frame parameters including TTI length);
	the respective communication direction configured for each of the one or more time durations (Au - Paragraph [0033], note a TTI is designated for transmission is either an uplink direction or a downlink direction; Paragraph [0061], note second frame structure configuration, transmit direction or a receive direction).

	Regarding claim 6, the combination of Au and Wu, specifically Au teaches wherein the time duration in the first frame that is configured for receiving the first wireless transmission is a reception duration, wherein the reception duration is a time duration in which transmission to the device is prohibited in the first frame (Au - Paragraph [0033], note a TTI (configured with a frame structure configuration, see Paragraph [0005]) is designated for transmissions in either an uplink direction (from UE to base station as known in the art; i.e., reception by the base station) or a downlink direction).

	Regarding claim 7, the combination of Au and Wu, specifically Au teaches wherein no transmission is sent to the device or received by the apparatus on the second frame structure during the reception duration (Au - Paragraph [0035], note guard period separating the downlink transmissions and the uplink transmissions (i.e., no transmissions occur)).

	Regarding claim 8, the combination of Au and Wu, specifically Au teaches wherein the first frame includes the flexible time duration, and the flexible time duration is in addition to and non-overlapping with the reception duration (Au - Fig. 3; Paragraph [0029], note communicate data transmissions in opposite directions in the same TDD TTI, an uplink TDD TTI includes a region for downlink transmissions; Paragraph [0036], note the uplink TTI includes region 301 for uplink control channels, region 302 for uplink data transmissions, region 303 as a guard period, region 304 for downlink data transmissions, region 305 for transmission of downlink ACK/NACK, the regions 301-305 are divided in the time domain; Paragraph [0049], note configurable time intervals within TDD TTIs such as opposite data regions).

	Regarding claim 9, the combination of Au and Wu, specifically Au teaches wherein the time duration in the second frame that is configured for transmitting the second wireless transmission is a transmission duration, wherein the transmission duration is a time duration in which transmission from the device is prohibited in the second frame (Au - Paragraph [0033], note a TTI (configured with a frame structure configuration, see Paragraph [0061]) is designated for transmissions in either an uplink direction or a downlink direction (from base station to UE as known in the art; i.e., transmission by the base station)).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Au (Au - Fig. 18; Paragraph [0063], note processing system 1800 which may be installed in a host device, processor 1804, memory 1806 storing programming and/or instructions for execution by the processor; Paragraph [0064], note the processing system 1800 is in a network-side device, such as a base station).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the device.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format from the perspective of the device, which is taught by Au (Au - Fig. 18; Paragraph [0063], note processing system 1800 which may be installed in a host device, processor 1804, memory 1806 storing programming and/or instructions for execution by the processor; Paragraph [0064], note the processing system 1800 is in a user-side device, such as a mobile station, a user equipment (UE), etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ng et al. (US 2018/0124718 A1) discloses full duplex base station and simultaneous transmission or reception using the same frequency resources.
	Chen et al. (US 10,405,306 B2) discloses full duplex communication and configurable symbol periods for each subframe.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461